               Case 18-23159        Doc 24        Filed 03/11/19    Page 1 of 1



                    IN THE UNITED STATES BANKRUPTCY COURT
                         FOR THE DISTRICT OF MARYLAND
                                (Baltimore Division)

In re: Elizabeth M. Pirzchalski (Deceased)        *             Case No 18-23159

                Debtor(s)                         *             Chapter 13

*       *       *       *       *       *         *     *       *      *       *    *

                                    NOTICE OF DEATH

        Kindly take notice that the debtor, Elizabeth M. Pirzchalski, passed away on

December 25, 2018.


        Dated: March 11, 2019                     /s/ Jeffrey M. Sirody
                                                  Jeffrey M. Sirody, Esquire
                                                  Jeffery M. Sirody & Associates
                                                  1777 Reisterstown Road, Suite 360East
                                                  Baltimore, MD 21208
                                                  (410) 415-0445

                                                   Counsel for the Debtor



                              CERTIFICATE OF SERVICE

       I HEREBY CERTIFY, that on the 11th day of March, 2019, a copy of this Notice
Of Death was mailed by first class mail, postage pre-paid, to all creditors on the mailing
matrix and electronically sent to:

Gordon Heyman, Attorney for Independent Mortgage
       gheyman@alliantlegal.com

Scott Nadel, Attorney for U.S. Bank Trust, N.A.
        scottnadel@lojnlaw.com

Robert Thomas, II, Chapter 13 Trustee ecf@ch13balt.com

                                                  /s/ Jeffrey M. Sirody
                                                  Jeffrey M. Sirody, Esquire
